SHENAE A. OUTERBRIDGE, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Outerbridge v. Comm'rDocket No. 7907-08United States Tax Court2010 Tax Ct. Summary LEXIS 155; January 11, 2010, Decided2010 Tax Ct. Summary LEXIS 155">*155 Mary Ann Cohen, Judge.Mary Ann CohenDECISIONPursuant to the opinion of the Court filed July 21, 2009, and incorporating herein the facts recited in respondent's computation as the findings of the Court, it isORDERED AND DECIDED: That there is a deficiency in income tax due from petitioner for the taxable year 2006 in the amount of $8,389.00.(Signed) Mary Ann CohenJudgeEntered: JAN 11 2010.